NO. 07-07-0363-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                SEPTEMBER 28, 2007
                          ______________________________

                          KENNETH LEE MAYER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

          NO. A4134-0706; HONORABLE ROBERT W. KINKAID, JR., JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                            ON ABATEMENT AND REMAND


        Appellant Kenneth Lee Mayer, through his trial counsel, filed a timely notice of

appeal. In addition, appellant’s trial counsel also filed a motion to withdraw which was

granted by the trial court on August 23, 2007. On September 17, 2007, appellant filed a

pro se notice of appeal. Included in appellant’s pro se notice of appeal, appellant indicated

that he was indigent and had requested a court appointed appellate attorney. However,

our clerk’s office has no record of any attorney having been appointed as of September 24,

2007.
       We now abate this cause and remand it to the 64th District Court of Swisher County.

It is ordered that the judge of said court convene a hearing, after due notice to all parties,

to determine:


       1)   whether appellant desires to prosecute this appeal;
       2)   whether appellant has retained counsel; or
       3) if appellant is not represented by retained counsel, whether appellant
       is indigent and, therefore, is entitled to appointed counsel and a record of the
       trial court proceedings free of charge.


       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue his appeal, is not represented by counsel and is indigent, we then further direct the

court to 1) appoint counsel to assist in the prosecution of the appeal, and 2) issue an order

requiring the preparation of a clerk's record in accordance with Rule 34.5 of the Texas

Rules of Appellate Procedure. The name, address, phone number, fax number, and state

bar number of any counsel who is appointed to represent appellant on appeal must also

be included in the court's findings of fact and conclusions of law. Furthermore, the trial

court shall also cause to be developed 1) a supplemental clerk's record containing the

findings of fact and conclusions of law and all orders of the trial court issued as a result of

its hearing on this matter and 2) a reporter's record transcribing the evidence and

arguments presented at the aforementioned hearing. Additionally, the trial court shall

cause the supplemental clerk's record to be filed with the clerk of this court on or before

November 2, 2007. Should additional time be needed to perform these tasks, the trial

court may request same on or before November 2, 2007.


                                              2
      It is so ordered.




                          Per Curiam



Do not publish.




                                  3